            Case 2:20-cv-03601-JDW Document 4 Filed 08/03/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VERNON MILLER,                                 :
    Petitioner,                                :
                                               :
                       v.                      :      Case No. 2:20-cv-03601-JDW
                                               :
COMMONWEALTH OF                                :
PENNSYLVANIA,                                  :
     Respondents.                              :

                                              ORDER

       AND NOW this 3rd day of August, 2020, in consideration of the pleading sent to this

Court by Vernon Miller that has been docketed as a Petition for Writ of Habeas Corpus (ECF

No. 1), it is ORDERED that:

       1.      The Petition is DISMISSED WITHOUT PREJUDICE for the reasons stated in

the accompanying Memorandum;

       2.      The Clerk of Court shall send Mr. Miller (a) a copy of the pleading he has filed

(ECF No. 1) and (b) blank copies of this Court’s current standard forms for filing a petition

pursuant to 28 U.S.C. § 2254 and to proceed in forma pauperis, bearing the above-captioned

civil action number; and

       3.      Mr. Miller should review the instructions included with the standard form for a

petition pursuant to 28 U.S.C. § 2254.

       It is FURTHER ORDERED that ff Mr. Miller intends to pursue this matter pursuant to

28 U.S.C. § 2254, he must complete this Court’s current standard form, sign the completed

petition, and return it to the Clerk of Court with either the $5 filing fee or a completed

application to proceed in forma pauperis.

                                               BY THE COURT:

                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.
